DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “365” has been used to designate both the right side impingement surface and a right side plenum area in Figure 3K.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 17-18 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 10, the claim refers to a plurality of fasteners being “parallel to the polymer flow chamber” rendering the claim indefinite.  No particular axis has been established for either the fasteners or the chamber.  It is unclear what constitutes being “parallel” with no fixed axis for comparison.
With regards to claim 17, the claim requires that an opening of the polymer flow passageway is of a width “such that cleaning tools can access internal surfaces of the at least one polymer flow passageway of the mounting structure” rendering the claim indefinite.  No particular tool or size of a tool is claimed or discussed in the specification.  It is unclear from applicant’s specification what would constitute a reasonable width for “access”.  The metes and bounds of such a limitation are unclear, and the claim is interpreted as requiring the polymer flow passageway to have an opening of some width.
Claim 18 depends upon claim 17 and is therefore also rejected.
With regards to claim 21, the claim refers to “a region of control” rendering the claim indefinite.  It is unclear as to what the bounds of the term “a region of control” are as no particular controller has been claimed.  It is unclear what constitutes being in “control” with regards to the space surrounding the melt blown die.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-8, 10-15, 17-19, 21-24, 26, 29, 30, 44, 46, and 49-53 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Buehning (PN 5580581).
With regards to claims 1, 30 and 44, Buehning teaches a melt blown die tip assembly (Abstract) comprising a mounting structure (19) having at least one polymer passageway (24) formed therein configured to receive a polymer flow, a first air passageway and a second air passageway (51 on the left and right side of the mold) which both accommodate an airflow as seen in Figs. 2-4 (col 5 ln 4-14, col 6 ln 45-53).  Buehning teaches an elongated die tip (20) having a polymer 
With regards to claim 2, Buehning teaches an impingement portion (40, 41) that houses the first and second airflow regulation channels (Fig. 3).
With regards to claim 4, Buehning teaches that the impingement portion includes a plurality of fastenable holes (86) for receiving fasteners (82) affixing the first and second airplate to the elongated die tip.
With regards to claim 5, Buehning teaches that the die tip is connected via compressive force of bolts 34, 35 and ribs 22, 23 (Fig. 2, 3, col 5 ln 40-64).
With regards to claim 6, Buehning teaches that the die tip and air plates are removable and are thus interpreted as being a replaceable cartridge (Fig. 2-4).
With regards to claims 7 and 8, Buehning teaches including a breaker plate (69) comprising a plurality of holes (69a) governing flow from the polymer flow passageway of the mounting structure into the polymer flow chamber of the tip (Fig. 4).
With regards to claim 10, Buehning teaches that the first and second air plates are attached to the mounting structure utilizing at least in part a plurality of fastening ribs (32, 33) whose height dimension or vertical dimension is parallel with the longitudinal axis of the polymer flow chamber (Fig. 4).
With regards to claims 11-12, Buehning teaches that the airflow regulation channel is configured to receive a first airflow from the first air passageway of the mounting structure, regulate it via guiding the airflow, and dispense the airflows adjacent the first and second angled sides of the die tip as seen in Fig. 2-4.  With regards to the limitation that the channel is configured to “transfer heat”, this 
With regards to claim 13, Buehning teaches that the angle of convergence is defined by the internal angle of the nose piece (58) and is typically between 45-90 degrees (col 8 ln 11-28, corresponding to respective external angles for each side of the flow tip of 67.5 degrees with respect to a horizontal axis when using the explicit 45 degree internal angle of the tip of Buehning).
With regards to claim 14, Buehning teaches that the mounting structure and die tip are unified by being attached to each other (Fig. 4).
With regards to claim 15, Buehning teaches using a setback dimension of 0.1 inches (col 8 ln 35-57, equal to 2.54 mm).
With regards to claim 17, Buehning teaches that the polymer flow passageway of the mounting structure includes an opening width inherently present in a passageway.  The limitation “such that cleaning tools can access internal surfaces of the at least one polymer flow passageway of the mounting structure” is ambiguous as discussed above.  As the passageway of the mounting structure has an opening it is interpreted as being capable of being cleaned.
With regards to claim 18, Buehning teaches that the internal surfaces of the polymer flow passageway of the mounting structure include a tapered top surface (44) (Fig. 4).
With regards to claim 19, Buehning teaches that the outer surfaces of the air plates form a 180 degree angle (Fig. 4).
With regards to claims 21-22, Buehning teaches that the assembly comprises a melt blown beam that is unified with the mounting structure to supply air and polymer  from a height above the die tip such that no other obstacles interfere with the surrounding area of the die tip (Fig. 1).
With regards to claim 23, Buehning teaches no interfering structures in the vicinity of the die tip (Fig. 1).
With regards to claim 24, Buehning teaches a rib structure (breaker plate) that spans the first and second sidewall of the chamber (Fig. 4).
With regards to claim 26, Buehning teaches that the first impingement surface is within the airflow regulation channel (Fig. 4).
With regards to claim 29, Buehning teaches that the air flow distribution along the die is uniform (col 6 ln 52-65).
With regards to claim 46, Buehning teaches a method of producing a melt blown product (Abstract) comprising providing uniform airflows at an output of an elongated die tip (col 6 ln 52-65) comprising feeding pressurized air (13) into one or more passageways of a mounting structure to form a first airflow that is impinged on at least a first impingement surface of an elongated die tip (56, 57), reassembled in a plenum (cavity space in the passage after the impingement surface and prior to the air knife exit), passing the reassembled airflow through an air exit passageway formed between the die tip and an air plate and accelerating the air due to the inherent nature of the air knife and nozzle angles 
With regards to claim 49, Buehning teaches that the mounting structure comprises a plurality of fastenable holes (40) for receiving fasteners that will affix the two airplates to the mounting structure (Fig. 4).
With regards to claim 50, Buehning teaches that the first and second air plates are attached to the die tip (Fig. 4).
With regards to claim 51, Buehning teaches that the air passageways of the mounting structure introduce air which interacts with the impingement surface of the melt blown die tip (Fig. 4).
With regards to claim 52, Buehning teaches that the air plates are sealingly attached to the mounting structure via the attachment to secure attachment to the die tip (Fig. 4).
With regards to claim 53, With regards to claim 29, Buehning teaches that the air flow distribution along the die is uniform (col 6 ln 52-65).

Claim(s) 1-4, 6-8, 10-12, 14, 17, 21-26, 30-37, 39, 40, 43, 44, 45, 48 and 50-52 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Haynes et al. (PN 6972104).
With regards to claims 1, 30 and 44, Haynes a melt blown die tip assembly comprising a mounting structure (403) comprising at least one polymer flow passageway that supplies passageway (432) in the die tip (col 7 ln 60-col 8 ln 14) as well as a first and second airflow passageway (439a, 439b) (Fig. 4).  

[AltContent: arrow]
    PNG
    media_image1.png
    760
    660
    media_image1.png
    Greyscale

Haynes additionally teaches a first and second air plate (406a, 406b) which are positioned adjacent a first and second angled side of the elongated die tip to form a first and second air exit passageway that each receive the airflow 
With regards to claim 2, Haynes teaches that the elongated die tip includes an impingement portion (404) that houses the first and second airflow regulation channels.
With regards to claims 3, 31, 32 and 45, Haynes teaches that the elongated die tip includes a neck portion indicated by arrow below that is narrower than the impingement portion and obstructing airflows of the first and second regulation channels.
[AltContent: arrow]
    PNG
    media_image1.png
    760
    660
    media_image1.png
    Greyscale


With regards to claim 4, Haynes teaches that the impingement portion includes a plurality of fastenable holes for receiving fasteners (412a, 412b) affixing the first and second air plates (Fig. 4).
With regards to claim 6, Haynes teaches that the elongated die tip and air plates are removably mounted and thus are interpreted to read upon being a replaceable cartridge.
With regards to claims 7 and 8, Haynes teaches including a breaker plate/filter assembly governing polymer flow from the passageway of the mounting structure into the chamber (col 8 ln 15-33).
With regards to claim 10, Haynes teaches that the first and second air plates are mounted to the mounting structure using fasteners 412a, 412b that have longitudinal axes parallel to a longitudinal axis of the polymer chamber (Fig. 4).
With regards to claim 11, Haynes teaches that the airflow regulation channel is configured to receive a first airflow from the first air passageway of the mounting structure, regulate it via guiding the airflow, and dispense the airflows adjacent the first and second angled sides of the die tip as seen in Fig. 4.  With regards to the limitation that the channel is configured to “transfer heat”, this limitation does not appear to be a structural limitation but rather an intended use of the device dependent upon the temperature of the air and the temperature of the die tip.  The air flowing through the channel is in contact with the die tip.  The air is known to be heated as is discussed with regards to melt blowing (col 3 ln 
With regards to claim 12, the claim recites an intended use of the device in that the claim sets forth that the first and second airflows “cause the die tip assembly to operate at a temperature range that maintains polymer flow in a liquid state” which is dependent upon the manner in which the device is used.  The air is known to be heated as is discussed with regards to melt blowing (col 3 ln 60-65).    The airflows of the device of Haynes are directed towards the polymer dispensed from the tip and are thus interpreted as being capable of performing the intended use.
With regards to claim 14, Haynes teaches that the mounting structure and the elongated die tip are secured to each other by securing means as seen in Fig. 4 and are thus interpreted as being “unified”.
With regards to claim 17, Haynes teaches that the polymer flow passageway of the mounting structure includes an opening width inherently present in a passageway.  The limitation “such that cleaning tools can access internal surfaces of the at least one polymer flow passageway of the mounting structure” is ambiguous as discussed above.  As the passageway of the mounting structure has an opening it is interpreted as being capable of being cleaned.
With regards to claims 21 and 22, Haynes teaches that the assembly comprises a melt blown beam that is a unitary piece of the mounting body that supplies the polymer and air streams to the die tip assembly (Fig. 8).
With regards to claim 23, Haynes does not teach any additional structure in the vicinity below the apex tip of the melt blown die (Fig. 4).
With regards to claim 24, Haynes teaches that the polymer flow chamber of the die tip includes a breaker plate and filter element (interpreted to read upon a rib connecting sidewalls that would promote laminar flow).
With regards to claim 25, Haynes as discussed above teaches an impingement surface as a top surface of the die tip (Fig. 4).
With regards to claim 26, Haynes teaches impingement surfaces within the airflow regulation channel (Fig. 4).
With regards to claim 33, Haynes teaches that the angled side of the elongated die tip is adjacent to a first air plate (Fig. 4).  The recitation of intended use of the angled side and air plate does not structurally limit the claim and the device of Haynes is interpreted as capable of performing the intended use.
With regards to claim 34, the air is known to be heated as is discussed with regards to melt blowing (col 3 ln 60-65).    The airflows of the device of Haynes are directed towards the tip and are thus interpreted as being capable of performing the intended use.
With regards to claim 35, Haynes teaches a second airflow regulation channel that receives a second airflow and provides it adjacent the second angled side of the die tip (Fig. 4).
With regards to claim 36, Haynes teaches a second impingement surface opposite the first as discussed in the rejection of claims 1 and 30 above.
With regards to claim 37, the claim is directed towards an intended use of the device.  The device of Haynes provides for a first and second airflow to be directed by channels and guided by the air knifes against the angled surfaces of the die tip and is thus interpreted as capable of performing applicant’s intended use.
With regards to claim 39, Haynes does not teach the inclusion of any fasteners within the air flow passageway of the die tip (Fig. 4).
With regards to claim 40, Haynes does not teach any additional structure in the vicinity below the apex tip of the melt blown die (Fig. 4).
With regards to claim 43, Haynes teaches that the first and second air plates are threadedly connected to the elongated die tip by elements 412a, 412b (Fig. 4).
With regards to claims 48 and 50, Haynes teaches fastenable holes whose openings are below the beginning of the neck portion displayed in the annotated figure 4 above that are configured to receive fastening elements for the air plates.
With regards to claim 51, Haynes teaches that the air passageways of the mounting structure (439a, b) introduce air which interacts with the upper impingement surface of the melt blown die tip (Fig. 4).
With regards to claim 52, Haynes teaches that the air plates are sealingly attached to the mounting structure via the elongated die tip and associated fastening elements (Fig. 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehning (PN 5580581) as applied to claim 8 above and further in view of Haynes et al. (PN 6474967).
With regards to claim 9, Buehning teaches the inclusion of a breaker plate assembly in the polymer passage of the device as discussed in the rejection of 
Haynes teaches a breaker plate assembly for melt blowing dies (Abstract, Fig. 1) similar to the device of Buehning.  Haynes teaches that the breaker plate comprises a plurality of breaker plates stacked upon each other with a screen or filter element (72) disposed there between (Fig. 3, col 6 ln 60-67) that can allow for the breaker plates to divide a polymer flow into a large number of streams if desired (col 5 ln 30-43).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to substitute the breaker plate of Buehning for the improved breaker plate assembly of Haynes as both relate to melt blown dies with a breaker plate presenting a reasonable expectation of success, and doing so presents a simple substitution of a known improvement to achieve predictable results of filtering and subdividing the polymer stream.


Claim 16, 27, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buehning (PN 5580581) as applied to claims 1 and 15 above.
With regards to claim 16, Buehning teaches that the stepback dimension as well as the air gap dimensions are adjustable depending upon the composition of the polymer melt being processed (col 8 ln 35-57) and that the device is intentionally adjustable (col 9 ln 3-col 10 ln 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to 
With regards to claim 27, Buehning teaches that the elongated die tip has between 10-40 orifices per inch (col 7 ln 35-45).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize 25-40 orifices per inch through routine experimentation of the workable range taught by Buehning.  With regards to the overall width dimension of between 1-5.5 meters, Buehning does not teach a specific limiting width of the elongated die tip; however, barring a showing of unexpected results it would have been obvious to one of ordinary skill to utilize a dimension of 1-5.5 meters as mere changes in size or dimension constitute a case of prima facie obviousness and no particular limits to the width of the device of Buehning are explicitly disclosed.
With regards to claim 28, Buehning teaches using a diameter of 0.01 to 0.025 inches (col 7 ln 35-45, equal to 0.254 to 0.635 mm). 

Claims 15, 16, 41, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes et al. (PN 6972104) as applied to claims 1 and 39 above, and further in view of Buehning (PN 5580581).
With regards to claims 15 and 41, Haynes teaches a device comprising air knives with a given distance from a die tip in a melt blowing device, but does not explicitly teach a setback dimension.
Buehning teaches that the stepback dimension as well as the air gap dimensions are adjustable depending upon the composition of the polymer melt 
With regards to claims 16 and 42, Buehning teaches that the stepback dimension as well as the air gap dimensions are adjustable depending upon the composition of the polymer melt being processed (col 8 ln 35-57) and that the device is intentionally adjustable (col 9 ln 3-col 10 ln 47).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a ratio of setback to tip-to-tip distances of 0.25-2.5 through routine optimization of the workable ranges and variables taught by Buehning.
With regards to claims 19 and 20, as demonstrated by the air knives of Buehning and Haynes the particular angle of the outer surfaces of the air knives can range from a flat 180 degrees as depicted in Buehning to a sharper angle as depicted in Haynes.  Barring a showing of unexpected results it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize an outer surface angle between 90-140 degrees for the air knives of Haynes as wider angles up to at least 180 degrees are known in the art as taught by Buehning presenting a reasonable expectation of success, and mere changes 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GALEN H HAUTH whose telephone number is (571)270-5516.  The examiner can normally be reached on Monday-Friday 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5712721176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/GALEN H HAUTH/Primary Examiner, Art Unit 1742